 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     MICHAEL HERNANDEZ,
 7                                                         Case No. C21-0596-MJP
                                Plaintiff,
 8                                                         MINUTE ORDER
            v.
 9
     GLY, et al.,
10                              Defendant.
11

12          The following Minute Order is made at the direction of the Court, the Hon. S. Kate

13   Vaughan, United States Magistrate Judge:

14          Plaintiff applied to proceed in forma pauperis (IFP). (Dkt. 1). He indicates that he is

15   unemployed and has no cash resources, but also that he has received income over the past year

16   and incurs consistent monthly expenses. The Court is unable to assess Plaintiff’s IFP request.

17   Plaintiff must provide more information regarding his financial status, including how he satisfies

18   his monthly expenses and why his prior income is insufficient to pay court fees. Plaintiff is

19   directed to submit a revised IFP application within twenty (20) days of this Minute Order.

20   Failure to do so may result in denial of his application and/or dismissal of this matter.

21          Dated this 7th day of May, 2021.

22                                                         William M. McCool
                                                           Clerk of Court
23
                                                       By: s/ Kadya Peter
                                                          Deputy Clerk


     MINUTE ORDER - 1
